                                          Case 5:20-cv-05224-SVK Document 16 Filed 01/19/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SCOTT JOHNSON,                                       Case No. 20-cv-05224-SVK
                                   8                    Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   9             v.

                                  10    AKBER A. HUSSAIN, et al.,
                                  11                    Defendants.

                                  12           Based on the parties’ failure to comply with the Court’s order that the parties file a joint
Northern District of California
 United States District Court




                                  13   status report by January 13, 2021 (Dkt. 15), the Court hereby ORDERS the parties to appear on

                                  14   February 23, 2021 at 1:30 p.m. and show cause why this case should not be dismissed. In

                                  15   addition, no later than February 16, 2021, the parties shall file a joint response to this Order to

                                  16   Show Cause (“OSC”). Failure to file a response to this OSC or to appear at the OSC hearing will

                                  17   result in dismissal.

                                  18           SO ORDERED.

                                  19   Dated: January 19, 2021

                                  20

                                  21
                                                                                                     SUSAN VAN KEULEN
                                  22                                                                 United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
